DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 12-16, 19-21 and 24 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with agent of record Mr. Xin Xie (Reg. No. 70,890) on 3/2/2022.
	On 3/2/2022, examiner initiated an interview wherein the applicant agreed to further amend independent claims 1, 8 and 15 to include limitation of claim 23 to place application in condition for allowance. Claim 23 is subsequently canceled. 

	The Examiner Amendments are as follows:

1.	(Currently Amended)	A system, comprising:
at least one processor; and

	identify a seed entity; and
	execute a function on the seed entity to determine a matching entity linked to the seed entity, wherein the at least one processor is configured to determine the matching entity by executing the computer-executable instructions to:
		determine one or more intermediary entities that satisfy one or more criteria associated with the function based on an event corresponding to the seed entity and based on respective link types between the intermediary entities and the seed entity, wherein the determination of the one or more intermediary entities comprises conducting a query based on variants of symbols that demarcate separate portions of a property of the seed entity; and
		determine a traversal path from the seed entity to the matching entity that includes one or more intermediary links that connect the seed entity to the matching entity via the one or more intermediary entities;
generate search results comprising the matching entity, one or more properties of the matching entity, and one or more properties of one or more hit-linked entities having at least a threshold probability of being linked to the matching entity; and
score the search results based on a first likelihood and a second likelihood, wherein: 
the first likelihood indicates a likelihood of a random match between the seed entity and the matching entity; and 
the second likelihood indicates of a second random match between a seed-linked entity verified to be linked to the seed entity and a hit-linked entity of the one or more hit-linked entities.		


identifying a seed entity; and
executing a function on the seed entity to determine a matching entity linked to the seed entity, wherein executing the function on the seed entity comprises:
	determining one or more intermediary entities that satisfy one or more criteria associated with the function based on an event corresponding to the seed entity and based on respective link types between the intermediary entities and the seed entity, wherein the determination of the one or more intermediary entities comprises conducting a query based on variants of symbols that demarcate separate portions of a property of the seed entity; and
	determining a traversal path from the seed entity to the matching entity that includes one or more intermediary links that connect the seed entity to the matching entity via the one or more intermediary entities;
generating search results comprising the matching entity, one or more properties of the matching entity, and one or more properties of one or more hit-linked entities having at least a threshold probability of being linked to the matching entity; and
scoring the search results based on a first likelihood and a second likelihood, wherein: 
the first likelihood indicates a likelihood of a random match between the seed entity and the matching entity; and 
the second likelihood indicates of a second random match between a seed-linked entity verified to be linked to the seed entity and a hit-linked entity of the one or more hit-linked entities.

15.	(Currently Amended)	A computer program product comprising a non-transitory computer-readable medium readable by a processing circuit, the non-transitory computer-readable 
identifying a seed entity; and
executing a function on the seed entity to determine a matching entity linked to the seed entity, wherein executing the function on the seed entity comprises:
	determining one or more intermediary entities that satisfy one or more criteria associated with the function based on an event corresponding to the seed entity and based on respective link types between the intermediary entities and the seed entity, wherein the determination of the one or more intermediary entities comprises conducting a query based on variants of symbols that demarcate separate portions of a property of the seed entity; and
	determining a traversal path from the seed entity to the matching entity that includes one or more intermediary links that connect the seed entity to the matching entity via the one or more intermediary entities;
generating search results comprising the matching entity, one or more properties of the matching entity, and one or more properties of one or more hit-linked entities having at least a threshold probability of being linked to the matching entity; and
scoring the search results based on a first likelihood and a second likelihood, wherein: 
the first likelihood indicates a likelihood of a random match between the seed entity and the matching entity; and 
the second likelihood indicates of a second random match between a seed-linked entity verified to be linked to the seed entity and a hit-linked entity of the one or more hit-linked entities.
  		


23.	(Cancelled)

Regarding the remaining claims, examiner further indicates that, the remaining claims are accepted in the form which is it was filed on 2/22/2022, by the applicant.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 12-16, 19-21 and 24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, identify a seed entity; and execute a function on the seed entity to determine a matching entity linked to the seed entity, wherein the at least one processor is configured to determine the matching entity by executing the computer executable instructions to: determine one or more intermediary entities that satisfy one or more criteria associated with the function based on an event corresponding to the seed entity and based on respective link types between the intermediary entities and the seed entity, wherein the determination of the one or more intermediary entities comprises conducting a query based on variants of symbols that demarcate separate portions of a property of the seed entity; and determine a traversal path from the seed entity to the matching entity that includes one or more intermediary links that connect the seed entity to the matching entity via the one or more intermediary entities; generate search results comprising the matching entity, one or more properties of the matching entity, and one or more properties of one or more hit-linked entities having at least a threshold probability of being linked to the matching entity; and score the search results based on a first likelihood and a second likelihood, wherein: the first likelihood indicates a likelihood of a random match 
For at least similar reasons, independent claims 8 and 15 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





3/9/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154